EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Title, please delete the phrase “, HOT-ROLLED STEEL SHEET FOR STEEL MEMBER”.
In Claim 4, at line one, please delete the dash and replace with a space.
In Claim 7, at line two, please delete the dash and replace with a space.
Please delete Claims 5, 6, 9, and 19.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of the Office Action mailed on 18 August 2021 are overcome and withdrawn.
The Title has been amended so that it is aligned with the allowed subject matter. See MPEP 606.01.
Amendments to Claims 4 and 7 correct minor formalities.
Claims 1 and 4 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 7, 8, 14, and 17, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 5, 6, 9, and 19, directed to the invention(s) of Groups II and IV, do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on 30 April 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 5, 6, 9, and 19 directed to inventions non-elected without traverse.  Accordingly, claims 5, 6, 9, and 19 have 
Regarding Claims 1, 4, 7, 8, 14, and 17, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest steel member of claimed composition, Ti features, and Charpy fracture appearance transition temperature in the claimed context or teach or suggest claimed method of making such member. For example, while Murakami USPA 2016/0222483 and Hiroshi JP 2016-204690 may each suggest the claimed composition of the steel member, they fail to expressly teach or suggest the claimed combination of limitations in the claimed context or provide basis for establishing inherency of features not expressly taught or suggested including the claimed Charpy fracture appearance transition temperature of the steel member that is claimed. See Murakami (Tables 1 and 3) and Hiroshi (Tables 1 and 3-1; and paragraphs 36-56).
Claims 1, 4, 7, 8, 14, and 17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






23 February 2022